Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 1 of 14 Pageid#: 279




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION


   JOHN R. GRANO, JR. & CYNTHIA TAFT                    CASE NO. 3:20-cv-65
   GRANO,
                              Plaintiffs,
                    v.                                  MEMORANDUM OPINION

   RAPPAHANNOCK ELECTRIC
   COOPERATIVE, A Virginia Nonstock                     JUDGE NORMAN K. MOON
   Corporation,

                                       Defendant.




        Rappahannock Electric Cooperative (“REC”) holds an easement on the Granos’ property

 that grants REC a right of way to construct, operate, and maintain an electrical distribution system.

 In 2020, the Virginia legislature enacted Va. Code § 55.1-306, which purports to broaden the scope

 of existing electrical easements to include the right to use those easements for the installation and

 operation of broadband,1 without further compensation to the landowner.

        Plaintiffs John and Cynthia Grano, owners of the property, challenge the constitutionality

 of the new statute by seeking declaratory and injunctive relief under 42 U.S.C. § 1983 for three

 claims: (1) an arbitrary and capricious deprivation of property without due process of law

 (substantive due process), (2) a deprivation of property without procedural due process, and (3) a

 violation of the Contracts Clause. In response, REC filed a motion to dismiss under Rule 12(b)(1),

 for lack of jurisdiction, and under Rule 12(b)(6), for failure to state a claim. Dkt. 12.



        1
          Broadband is a technology that delivers internet and network services. Recent broadband
 technology utilizes fiber optic cable which sends data at a faster rate. See Dkt. 1-4.
                                                    1
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 2 of 14 Pageid#: 280




        For the reasons stated herein, the Court will deny REC’s Rule 12(b)(1) motion and grant

 REC’s motion under Rule 12(b)(6), in part. The Court will grant REC’s Rule 12(b)(6) motion as

 to counts 1 and 2, and will dismiss those counts, but will deny the motion as to the Contracts Clause

 violation alleged in count 3.

                                    I.         Standard of Review

        A motion to dismiss under Rule 12(b)(1) challenges a district court’s subject matter

 jurisdiction. “The burden of establishing subject matter jurisdiction rests with the plaintiff.”

 Demetres v. East West Const., Inc., 776 F.3d 271, 272 (4th Cir. 2015).

        Rule 12(b)(6) tests the legal sufficiency of a complaint to determine whether a plaintiff has

 properly stated a claim; it “does not resolve contests surrounding the facts, the merits of a claim,

 or the applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

 1992). To survive a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff’s “factual allegations

 must be enough to raise a right to relief above the speculative level,” thereby “nudging claims

 across the line from conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007). The Court must take all facts and reasonable inferences in favor of the plaintiff, disregard

 any legal conclusions, and not credit any formulaic recitations of the elements. See Iqbal v.

 Ashcroft, 556 U.S. 662, 678 (2009); Twombly, 550 U.S. at 555, 557.

                                         II.    Facts as Alleged

        A. The 1989 Agreement

        The Granos have owned the property in Mitchells, Virginia since 1990. Dkt. 1 ¶ 9. In 1989,

 the property’s previous owner granted REC an easement across the property. Id. ¶¶ 13, 17; see

 Dkt. 1-2. The contract grants REC “the perpetual right, privilege and easement of right of way

 over, under, upon and across [the property] to construct, operate and maintain an electric


                                                    2
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 3 of 14 Pageid#: 281




 distribution system including all appurtenances and attachments desirable in connection

 therewith,” both “overhead and underground.” Dkt. 1 ¶ 23; Dkt. 1-2. It also provides that the

 “facilities to be constructed” will “consist of the installation of primary and service conductors,

 poles,   guy    supports,   pad   mount    transformers,    sectionalizing   cabinet,   conduit   and

 appurtenances . . . .”Dkt. 1-2.

          B. Virginia Code § 55.1-306.1

          Va. Code § 55.1-306.1 took effect on July 1, 2020. See Dkt. 1-3. In short, § 55.1-306.1

 provides that easements “for the location and use of electric and communications facilities may be

 used to provide or expand broadband or other communications services.” Id. The crux of the statute

 is § 55.1-306.1(B)(4), which declares:

          The use of easements, appurtenant or gross, to provide or expand broadband or
          other communications services (i) does not constitute a change in the physical use
          of the easement, (ii) does not interfere with, impair, or take any vested or other
          rights of the owner or occupant of the servient estate, (iii) does not place any
          additional burden on the servient estate other than a de minimis burden, if any; (iv)
          has value to the owner or occupant of the servient estate greater than any de minimis
          impact.

          And unless the easement has an “express prohibition on the installation and operation of

 broadband or other communications services,” then any “installation and operation of broadband

 or other communications services . . . shall be deemed, as a matter of law, to be a permitted use

 within the scope of every easement for the location and use of electric and communications

 facilities.” Va. Code § 55.1-306.1(D).

          The statute does not require the utility company to purchase, to institute eminent domain

 proceedings, or to otherwise take affirmative steps to acquire fiber optic rights. Va. Code § 55.1-

 306.1(B)(3). Only if “additional utility poles are installed” is a utility company directed to pay

 additional compensation. Va. Code § 55.1-306.1(E). Otherwise, a utility company may use “an


                                                   3
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 4 of 14 Pageid#: 282




 easement to install, construct, provide, maintain, modify . . . communications equipment . . . and

 provide communications services through the same, without . . . paying additional compensation

 to the owner . . . of the servient estate.” Va. Code § 55.1-306.1(E). The statute also limits recovery

 by landowners to actual damages for “trespass, or any claim sounding in trespass,” and forbids

 landowners from seeking injunctive relief. Va. Code § 55.1-306.1(I).

        C. REC’s Actions Prior to the Enactment of § 55.1-306.1

        On November 19, 2019, REC contacted the Granos and asked permission to install fiber

 optic cable for broadband on their property. Dkt. 13-1.2 In early December, REC installed a pair

 of 2-inch underground PVC conduits along the existing underground route on the property, as well

 as above-ground appurtenances for fiber optic cable. Dkt. 1 ¶¶ 69–70. REC did not install any fiber

 optic cable. Id. Over the next five months, REC and the Granos engaged in negotiations for a new

 easement for the fiber optic cable. Dkt. 13-1 ¶ 7; see also Dkt. 1 ¶¶ 62–65. REC sought to obtain

 either an updated easement agreement that included provisions related to fiber optics or a new

 easement specifically addressing fiber optic installation. Dkt. 13-1 ¶ 7; see also Dkt. 1-5.

        REC informed the Granos that it preferred to negotiate a new easement instead of waiting

 to exercise statutory authority under Va. Code § 55.1-306.1 (effective July 1, 2020). Dkt. 13-1 ¶ 8.

 Indeed, an email from REC’s counsel to the Granos stated “[REC] is not the type to be heavy

 handed and could easily wait until July 1 to proceed. However, [REC] want[s] to maintain a good

 relationship with its members. [REC] also believe[s] the telecommunication facilities benefit the



        2
           REC submitted, as an exhibit to its motion to dismiss, a declaration of John Arp. John
 Arp is a Vice President at REC who is familiar with REC’s dealings with the Granos. Dkt. 13-1
 ¶ 1. At the hearing, the Granos did not object to the consideration of the declaration insofar as it
 related to the issues presented in this motion to dismiss. Evidence outside the pleadings, such as
 exhibits to a defendant’s motion to dismiss, may be considered without converting a Rule 12(b)(1)
 motion into a summary judgment motion. See Adams v. Baine, 697 F.2d 1213, 1219 (4th Cir.
 1982); Mims v. Kemp, 516 F.2d 21, 23 (4th Cir. 1975).
                                                   4
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 5 of 14 Pageid#: 283




 entire community.” Id.; see also Dkt. 1 ¶¶ 66–67.

         Ultimately, the negotiations stalled, and REC pursued an alternative route that did not

 involve the Granos’ property. Dkt. 13-1 ¶¶ 9–11. By the end of May 2020, REC had obtained

 easements from all affected property owners on REC’s new route. Id. After receiving a permit for

 the alternate route in July, REC completed its construction in August 2020. Id. ¶ 15.

         Prior to completion, REC informed the Granos that the alternate route had been selected

 and that it would bypass the Granos’ property. Id. The Granos then asked REC when it would

 remove the temporary installation equipment which remained on their property from the December

 installation (the underground conduits and above-ground appurtenances). Id. ¶ 16. REC states that

 the Granos gave it permission to install and bury conduits for fiber optic cable. Dkt. 13-1 ¶¶ 6, 18.

 For their part, the Granos assert that REC installed the conduits “in anticipation of exercising

 [their] purported rights” under § 55.1-306.1, and they believe the conduits “remain[ ] on the

 property in violation of REC’s existing easement.” Dkt. 1 ¶ 69.3 REC removed the above-ground

 appurtenances in July 2020; however, the below-ground conduits remain. Dkt. 13-1 ¶ 18. REC

 states that it has no future plans or intentions to place fiber optic cable on the property. Id. ¶ 19.

                                             III.    Discussion

         REC relies on two theories in its motion to dismiss. First, REC argues that the Court lacks

 subject matter jurisdiction. Second, REC contends that even if there is subject matter jurisdiction,

 the allegations in the Granos’ complaint, taken as true, fail to demonstrate that REC acted under

 color of state law.




         3
         The Granos do not bring a takings claim for physical intrusions of their property; their
 complaint, instead, focuses on the statute as violating their due process rights. See infra III(A)(2)
 note 5.
                                                    5
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 6 of 14 Pageid#: 284




        A. Lack of Subject Matter Jurisdiction—Ripeness

        The ripeness doctrine addresses subject matter jurisdiction and “presents a threshold

 question [] of justiciability.” Scoggins v. Lee’s Crossing Homeowner’s Ass’n, 718 F.3d 262, 269

 (4th Cir. 2013) (internal citations and quotations omitted); see Sansotta v. Town of Nags Head,

 724 F.3d 533, 548 (4th Cir. 2013). Specifically, ripeness “concerns the appropriate timing of

 judicial intervention.” Cooksey v. Futrell, 721 F.3d 226, 240 (4th Cir. 2013) (quoting Va. Soc’y

 for Human Life, Inc. v. FEC, 263 F.3d 379, 389 (4th Cir. 2001)).

        Whether a claim is ripe turns on the type of claim and the type of constitutional challenge

 a plaintiff has brought, i.e., a facial or an as-applied challenge. The Granos raise both facial and as

 applied challenges under substantive due process (count 1), procedural due process (count 2), and

 the contracts clause (count 3).

        1. Facial Challenge

        A facial challenge is ripe for consideration when it raises a purely legal question as to the

 constitutionality and validity of the statute in question.4 See Ballantyne Village Parking, LLC v.

 City of Charlotte, 818 F. App’x 198, 203 (4th Cir. 2020). A facial challenge contends that any

 application of the statute is unconstitutional. See also Klemic v. Dominion Transmission, Inc., 138

 F. Supp. 3d 673, 684 (W.D. Va. 2015) (“Plaintiffs’ facial challenges are fit for judicial review at

 this time. Such . . . challenges to regulation are generally ripe the moment the challenged regulation

 or ordinance is passed.”) (internal quotations and citation omitted).

        Here, the Granos make a facial challenge to Va. Code § 55.1-306.1. Dkt. 1 at 28. Because



        4
          A facial challenge under the substantive due process clause that claims arbitrary and
 capricious conduct does not need to meet the finality requirement. Pietsch v. Ward Cnty., 446 F.
 Supp. 3d 513, 531 (D.N.D. 2020); see Clayland Farm Enters., LLC v. Talbot Cnty., 672 F. App’x
 240, 244 (4th Cir. 2016). The finality requirement provides that an action taken with respect to
 land use must be final. See Knick v. Township of Scott, Pennsylvania, 139 S. Ct. 2162, 2169 (2019).
                                                   6
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 7 of 14 Pageid#: 285




 the Court is faced with a purely legal question as to the constitutionality and validity of an enacted

 statute, the Court concludes that the facial challenge is ripe. See Yee v. City of Escondido, Cal.,

 503 U.S. 519, 532–35 (1992).

        2. As-Applied Challenge

        With respect to the Granos’ as-applied challenge, the Court will apply general ripeness

 doctrine.5, 6 Typically, the ripeness doctrine requires that the Court “balance the fitness of the

 issues for judicial decision with the hardship to the parties [by] withholding court consideration.”

 Miller v. Brown, 462 F.3d 312, 319 (4th Cir. 2006) (citation and internal quotations omitted). “A

 case is fit for judicial decision when the issues are purely legal and when the action in controversy

 is final and not dependent on future uncertainties.” Id. Hardship “is measured by the immediacy

 of the threat and the burden imposed on the petitioner who would be compelled to act under threat

 of enforcement of the challenged law.” Id. at 319 (internal quotations omitted). The threatened

 harm must be “immediate, direct, and significant.” Pearson v. Leavitt, 189 F. App’x 161, 164 (4th

 Cir. 2006) (internal citation omitted). As with standing, the party bringing the suit bears the burden

 of proving ripeness. Miller, 462 F.3d at 316.



        5
           REC cites general ripeness doctrine in their briefs to argue that the case is not yet ripe.
 Dkt. 13 at 12–13. The Granos do not cite any law as to the ripeness inquiry, but they also do not
 contest the application of general ripeness principles.
        6
           Where a takings claim is brought, the ripeness inquiry is different and requires only that
 there be “a final decision to ‘take,’” and “there is no other remedy to provide adequate
 compensation.” Wright & Miller, Property Taking and Related Claims, 13B Fed. Prac. & Proc.
 Juris. § 3532.1.1 (3d ed.). It should be noted that the Granos do not assert a takings claim. At the
 hearing on this motion, the Granos’ counsel specifically stated “I think it’s important to say what
 this case is not about . . . this is not a case about a physical taking. This is not an inverse
 condemnation case. This is not a claim for just compensation. This is a due process claim . . . .”
 Hearing Transcript p. 16 at 3–8. Where due process and contracts clause claims are “factually and
 conceptually distinct,” from any takings claim, courts apply general ripeness principles.
 Schanzenbach v. Town of La Barge, 706 F.3d 1277, 1281–83 (10th Cir. 2013); see Wright &
 Miller, Property Taking and Related Claims, 13B Fed. Prac. & Proc. Juris. § 3532.1.1 (3d ed.).
                                                   7
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 8 of 14 Pageid#: 286




           REC argues that the case is not ripe because “the action in controversy has not occurred”

 and that “there is no immediate threat” to the Granos or their rights. Dkt. 13 at 14. The Court

 disagrees. To be sure, even though REC chose and implemented an alternate route for its

 broadband—one that bypasses the Granos’ property—the Granos suffered immediate harm when

 they lost their right to exclude. Dkt. 13-1 ¶¶ 8–17; See Halverson v. Skagit Cnty., F.3d 1257, 1261

 (9th Cir. 1994) (“[S]ubstantive due process is violated at the moment the harm occurs.”). When

 the law became effective, the Granos suffered an impairment to their contractual rights under their

 1989 easement agreement with REC. Dkt. 1 ¶ 125. These harms are compounded by the fact that

 Va. Code § 55.1-306.1 does not present the Granos with anything but an illusory post-deprivation

 remedy through an action for trespass that is limited to damages. See Va. Code § 55.1-306.1(I).

           Whether REC exercised the right conferred upon it under the statute is beside the point.

 Significant in this case, is that, as alleged in the complaint, the law stripped the Granos of a

 paramount property right, altered their contractual agreement with REC, and failed to provide

 adequate post-deprivation remedies.

           Thus, this is an instance where the threat of harm is “immediate, direct, and significant.”

 Pearson, 189 F. App’x at 164. The Granos’ injuries are not merely conjectural or hypothetical,

 they are actual. Accordingly, the Court concludes that the Granos’ as applied challenge is ripe for

 review.

           B. Lack of Subject Matter Jurisdiction—Standing

           Article III standing requires that a plaintiff establish: (1) an injury-in-fact, (2) causation,

 and (3) redressability. Beck v. McDonald, 848 F.3d 262, 269 (4th Cir. 2017). To satisfy the injury-

 in-fact prong, a plaintiff bears the burden of showing he or she suffered a concrete and

 particularized invasion of a legally protected interest that is actual or imminent. Id. For causation,


                                                     8
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 9 of 14 Pageid#: 287




 a plaintiff must show a fairly traceable connection between the alleged injury-in-fact and the

 alleged conduct of the defendant. Id. Lastly, to meet the redressability prong, a plaintiff has to

 show that his injury will be remedied by the relief sought. Id.

        Where a defendant brings a facial challenge to a plaintiff’s standing, the defendant argues

 that “the complaint fails to allege facts upon which standing can be based, and the plaintiff is

 afforded the same procedural protection that exists on a motion to dismiss.” Wikimedia Found. v.

 NSA, 857 F.3d 193, 208 (4th Cir. 2017). But where there is a factual challenge to plaintiff’s

 standing, the defendant “contends that the jurisdictional allegations of the complaint are not true.”

 Id.

        1. Facial Challenge to Standing

        When considering a facial challenge to standing, the sole question before the court is

 whether “the complaint alleges sufficient facts to invoke subject matter jurisdiction.” Kerns v.

 United States, 585 F.3d 187, 192 (4th Cir. 2009).

        The Granos allege facts sufficient to satisfy Article III’s standing requirements of injury-

 in-fact, causation, and redressability. Va. Code § 55.1-306.1 deprives the Granos of their property

 right to exclude broadband equipment, impairs the Granos’ rights and obligations under the 1989

 easement, and strips the Granos of any meaningful post-deprivation remedies. Dkt. 1 ¶¶ 121–27.

 Once § 55.1-306.1 went into effect, the Granos suffered harm. The statute purports to expand

 electric distribution or communications easements to include broadband as a matter of law, and

 relieve easement holders from paying compensation to the landowner for the transfer of their right

 of use. See Va. Code §§ 55.1-306.1(D)-(E). By encumbering the property, altering the existing

 easement, and precluding affected property owners from any meaningful just compensation

 remedies, the Granos suffered an injury-in-fact that is concrete and particularized. And because


                                                  9
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 10 of 14 Pageid#: 288




  the statue itself purportedly granted those rights to REC, the injury is fairly traceable to the

  company. The redressability prong is satisfied because their injury would be remedied by the

  injunctive relief the Granos request. For these reasons, the Court concludes that REC’s facial

  challenge to the Granos’ standing fails.

         2. Factual Challenge to Standing

         REC makes a factual challenge to the Granos’ standing, arguing that the Granos have not

  suffered an injury, based on the Declaration of John M. Arp. Dkt. 13-1. However, the Court finds

  that nothing in REC’s declaration changes the analysis. The fact that REC installed fiber optics

  through an alternate route does not mean that the Granos were not injured. As explained, this is

  not a takings case where the injury happens upon some physical intrusion on the Granos’ property.

  Instead, the injury here results from the enactment of Va. Code § 55.1-306.1 and the resulting

  injury is to the Granos’ property and contract rights. Because the declaration does not change the

  Court’s analysis, the Court finds that REC’s factual challenge fails.

         Accordingly, the Court concludes that the Granos have standing to bring this suit.

         C. Declaratory Judgment Act

         REC also argues that the Court lacks jurisdiction under the Declaratory Judgment Act

  (“DJA”) because no actual controversy exists. The DJA permits a federal court, in “a case of actual

  controversy within its jurisdiction,” to “declare the rights and other legal relations of any interested

  party seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C.

  § 2201(a). A declaratory action is appropriate if the dispute it presents is “definite and concrete,

  touching the legal relations of parties having adverse legal interests.” MedImmune, Inc. v.

  Genentech, Inc., 549 U.S. 118, 127 (2007) (internal quotations omitted). Such an action cannot be

  based on a “hypothetical state of facts.” Id. While there is no bright line rule for determining


                                                    10
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 11 of 14 Pageid#: 289




  whether a case or controversy exists, “the question in each case is whether the facts alleged under

  all the circumstances, show that there is a substantial controversy, between parties having adverse

  legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

  judgment.” Id.

          The Court concludes that this case presents an actual case or controversy and that the

  dispute “is definite and concrete, touching the legal relations of parties having adverse legal

  interests.” See White v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 913 F.2d 165, 167 (4th Cir.

  1990) (quotations and citations omitted). Given the analysis provided under the ripeness and

  standing sections, the Court finds that a declaratory judgment is also appropriate here. An actual

  controversy exists because the Granos have suffered from (1) the loss of a property right, (2) a lack

  of a post-deprivation remedy, and (3) the alteration of an existing contract. In addition, the Court

  determines that declaratory relief is appropriate from a “prudential standpoint” because a

  declaratory judgment will serve a useful purpose in clarifying and settling the legal relations at

  issue in this case.

          Therefore, the Court holds that the Granos have demonstrated that jurisdiction is

  appropriate under the DJA.

          D. Failure to State a Claim — § 1983 State Action

          To state a claim under § 1983, “the conduct at issue must have occurred ‘under color of’

  state law; thus, liability attaches only to those wrongdoers ‘who carry a badge of authority of a

  State and represent it in some capacity, whether they act in accordance with their authority or

  misuse it.’” Nat’l Collegiate Ath. Ass’n v. Tarkanian, 488 U.S. 179, 191 (1988) (quoting Monroe

  v. Pape, 365 U.S. 167, 172 (1961)). A prima facie case under § 1983 requires that the defendant

  be a “state actor,” or that the defendant acted “under color of state law.” Philips v. Pitt Cnty. Mem’l


                                                    11
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 12 of 14 Pageid#: 290




  Hosp., 572 F.3d 176, 180–81 (4th Cir. 2009) (citations omitted).

         The Court applies a two-part approach when determining if action by a private party is

  fairly attributable to the state. Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982). “First,

  the deprivation must be caused by the exercise of some right or privilege created by the State or

  by a rule of conduct imposed by the state or by a person for whom the State is responsible.” Id.

  (emphasis added). “Second, the party charged with the deprivation must be a person who may

  fairly be said to be a state actor.” Id. The Supreme Court has “consistently held that a private

  party’s joint participation” with the state is “sufficient to characterize that party as a ‘state actor

  . . . .’” Id. at 941; see Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 156 (1978) (“[W]hatever else may

  also be necessary to show that a person has acted ‘under color of [a] statute’ for purposes of § 1983,

  . . . we think it essential that he act with the knowledge of and pursuant to the statute.”) (quoting

  Adickes v. S.H. Kress & Co., 398 U.S. 144, 170 (1970)). A deprivation of a constitutional right

  requires the defendant to commit an affirmative act, participate in another’s affirmative act, or fail

  to perform an act which he is legally required to do, and which causes the deprivation of which

  the plaintiff complains. See Rizzo v. Goode, 423 U.S. 362, 370–71 (1976); Leer v. Murphy, 844

  F.2d 628, 634 (9th Cir. 1988).

         Simply put, in this context, whether state action is fairly attributable to REC depends on

  whether the complaint sufficiently alleges that REC took action. It does not. Indeed, the Granos

  only allege that REC took action “[i]n anticipation of purported [] rights” conferred by the statute

  prior to its enactment, that “REC did not attempt to exercise eminent domain,” and that after the

  statute’s passage REC “purportedly possesses, and demonstrably believes it possesses” expanded

  rights. Dkt. 1 ¶¶ 64, 66–67, 70. REC received a right from the Commonwealth, but there are no

  allegations that REC took any action against the Granos in the exercise of that right. Acting under


                                                    12
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 13 of 14 Pageid#: 291




  state law requires a “a sufficiently close nexus between the State and the challenged action of the

  regulated entity so that the action of the latter may be fairly treated as that of the State itself.”

  Jackson v. Metropolitan Edison Co., 419 U.S. 345, 350 (1974) (internal citations omitted)

  (emphasis added). The Granos have not alleged facts showing that REC took any action to exercise

  the rights granted by the statute’s enactment, meaning any claim that state action is present is not

  plausible.7

         Further, the statute itself is permissive in nature. While it purports to confer property rights

  automatically, REC has discretion to act on those rights. For instance, § 55.1-306.1(E) states that

  “any incumbent utility or communications provider may use an easement to install . .

  .communications equipment . . . without . . . paying additional compensation . . . .” (emphasis

  added). Section (H) states that any incumbent utility “may grant or apportion” their rights under

  the easement. Va. Code § 55.1-306.1(H) (emphasis added). And section (K) provides requirements

  for communications companies who are “making use of an easement pursuant to this section . . . .”

  Va. Code § 55.1-306.1(K) (emphasis added).

         Accordingly, considering the lack of any action on the part of REC, along with the

  discretionary nature of the Virginia statute, the Court concludes that the Granos fail to allege

  sufficient facts to show state action by REC. For this reason, the Court grants REC’s motion to

  dismiss the § 1983 claims under Rule 12(b)(6).8


         7
            The Granos also argue that there is state action, both because REC holds eminent domain
  power and because REC participated in the legislative drafting of the statue. Both arguments fail.
  First, REC never took action to use their limited statutory eminent domain power, and merely
  having authority to exercise that power does not, in and of itself, demonstrate any sort of action.
  See Jackson, 419 U.S. at 350–51. Second, lobbying efforts that result in legislation do not impute
  state action on private parties. Single Moms, Inc. v. Montana Power Co., 331 F.3d 743, 748–49
  (9th Cir. 2003), cert. denied, 540 U.S. 1180 (2004).
         8
          Contracts Clause violations cannot give rise to a cause of action under § 1983 in the
  Fourth Circuit. Crosby v. City of Gastonia, 635 F.3d 634, 641 (4th Cir. 2011); see Kaminski v.
                                                   13
Case 3:20-cv-00065-NKM-JCH Document 47 Filed 08/04/21 Page 14 of 14 Pageid#: 292




         E. Contracts Clause Violation

         The Granos claim, in the alternative to their § 1983 Contracts Clause claim (count 3), a

  direct violation of the Contracts Clause under the Constitution. See Andrews v. Anne Arundel

  Cnty., Md., 931 F. Supp. 1255, 1266–67 (D. Md. 1996), aff’d, 114 F.3d 1175 (4th Cir. 1997)

  (granting plaintiffs’ motion for partial summary judgment as to their Contracts Clause claim, but

  entering judgment in favor of Defendants as to the § 1983 Contracts Clause claim). REC has not

  moved to dismiss the Granos’ Contracts Clause claim pursuant to Rule 12(b)(6). REC only

  addresses the Contracts Clause in the context of their Rule 12(b)(1) arguments. Because the Court

  concluded that the Granos have standing, and that their claims are ripe, the Court will deny REC’s

  motion as to count 3.

                                           IV.     Conclusion

         Accordingly, the Court will deny REC’s Rule 12(b)(1) motion, but will grant REC’s

  motion to dismiss, pursuant to Rule 12(b)(6), in part. The Court grants REC’s motion as to counts

  1 and 2, and will dismiss those counts, but will deny the motion as to the count 3 Contracts Clause

  violation. An appropriate order will issue.

         The Clerk of the Court is hereby directed to send a certified copy of this Memorandum

  Opinion to all counsel of record.

         Entered this ___4th___ day of August, 2021.




  Coulter, 865 F.3d 339, 347 (6th Cir. 2017) (“We join the Fourth Circuit and hold that an alleged
  Contracts Clause violation cannot give rise to a cause of action under § 1983.”).
                                                  14
